Seymour, J.
It is agreed that the plaintiff is the bond fide purchaser of the property in dispute. He bought it from the fraudulent grantee in whose possession it then was, in the presence of the fraudulent grantor, who assented to the sale and assisted in making it. The defendants had not then made their attachment, and they therefore then had no interest whatever in the property, legal or equitable. The whole title was then either in Penn or in Barrows. If in the former the plaintiff takes that title by direct purchase ; if in the latter he takes that title by estoppel, for surely upon the facts stated Barrows could not set up any claim to the property against the title of the plaintiff.
The defendants insist that the conveyance from the fraudulent grantor is by.the statute made utterly void. Be it so ; it thence follows that Barrows remained full and complete owner, the fraudulent conveyance notwithstanding, and, as before shown, Barrows’s title passes to the plaintiff by estoppel. The defendants claim under and through Barrows by attachment of his interest in the property, made after the plaintiff’s purchase. The defendants therefore, as privies in estate with Barrows, are bound by the same estoppel, and the plaintiff being a bond fide purchaser may avail himself of the estoppel.
This conclusion seems just arid founded on settled principles and has become familiar law in neighboring states. But the defendants insist that the law of Connecticut has been declared to be otherwise in the case of Preston v. Crofut, 1 Conn., 527. In that case the fraudulent grantor was not present at the sale to Crofut and did not assist in making it, and the subject matter of dispute was real estate. These dif*153ferences between this case and that Are such that we have no occasion to overrule Preston v. Orofut. If however the present decision is irreconcileably opposed to the doctrine in that case, then we feel no hesitation in overruling that case to the extent of the inconsistency.
It was suggested' by the defendants’ counsel that as the plaintiff had not yet paid for the property, no injustice will be done to him if we declare his purchase void, because by so doing we should relieve him from payment and secure to the defendants an honest debt. But the plaintiff being a bond fide purchaser we do not feel at liberty to say that he shall not have the benefit of his purchase. The title to the property vested in the plaintiff upon its delivery to him, and great inconvenience and confusion might follow if we should hold that such title could be made null by subsequent attachments by creditors of a former owner of the property.
A new trial is not advised.
In this opinion the other judges concurred.